PERMIS DE RECHERCHE BORJ EL KHADRA SUD

AVENANT N° 1 AU CONTRAT D'ASSOCIATION ET SES
ANNEXES

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES

VOYAGEUR OIL AND GAS CORPORATION

AOÛT 2007

it

à LENS
NT N° 1 AU CONTRAT D'ASSOCIATION ET SES ANNEXES REGISSANT LE
PERMIS DE RECHERCHE BORJ EL KHADRA SUD

Entre les soussignés;

Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP", établissement public à
caractère industriel et commercial, dont le siège est à Tunis, 27 bis Avenue Khereddine Pacha,
représentée par Monsieur Khaled BECHEIKH, son Président Directeur Général,

d'une part,
Et

VOYAGEUR OIL AND GAS CORPORATION, ci-après dénommée « VOG » société établie et régie
selon les lois du CANADA, ayant son siège social au 73 Richmond Street West, Penthouse # 3,
Toronto, Ontario, Canada M5H 174, élisant domicile 4 Regus-Carthage Center, Rue du Lac de
Constance, 1053 Les Berges Du Lac, Tunis, représentée par Monsieur Mongi HAFFOUZ, son
Directeur Général,

d'autre part,

Il est préalablement exposé ce qui suit :

1- Une Convention et ses Annexes (ci-après désignées « Convention ») relatives au Permis de
Recherche Borj El Khadra Sud ont été signées le 20 Juillet 2005 entre l'Etat Tunisien, d'une part et par
ETAP, PIPC et GEOSAT d'autre part et approuvées par le Décret n° 2005-2878 du 18 Octobre 2005
tel que publié au Journal Officiel de la République Tunisienne (JORT) n° 86 du 28 Octobre 2005.

2- Un Contrat d’Association et ses Annexes (ci-après désignés "Contrat d'Association") relatifs au
Permis de Recherche Borj El Khadra Sud ont été signés le 20 Juillet 2005 entre ETAP d’une part et
PIPC et GEOSAT d’autre part et approuvés par le Ministre de l’Industrie, de l’Energie et des Petites
et Moyennes Entreprises par lettre n° 245 en date du 20 Juillet 2005.

3- Par arrêté du Ministre de l’Industrie, de l’Energie et des Petites et Moyennes Entreprises du 25
Octobre 2005 tel que publié au JORT n° 88 du 4 Novembre 2005, le Permis de Recherche Borj El
Khadra Sud a été accordé à ETAP, PIPC et GEOSAT avec des taux de participation respectifs de :

-ETAP : cinquante cinq pourcent (55%);

-PIPC : trente pourcent (30%);

-GEOSAT : quinze pourcent (15%).
4 — En vertue des dispositions de l'Article 34 du Code des Hydrocarbures promulgué par la loi n° 99-
93 du 17 août 1999 tel que complété et modifié par la loi n° 2002 du 14 février 2002 et par la loi n°
2004-61 du 27 juillet 2004, ainsi que les textes subséquents pris pour son application (Code des
Hydrocarbures), GEOSAT a le droit de céder la totalité ou une partie de ses intérêts, droits et
obligations découlant de la Convention et ses Annexes régissant le Permis de Recherche Borj El
Khadra Sud.

5 — En vertue des dispositions de l'Article 34 du Code des Hydrocarbures, PIPC a le droit de céder la
totalité ou une partie de ses intérêts, droits et obligations découlant de la Convention et ses Annexes
régissant le Permis de Recherche Borj El Khadra Sud.

6- Un arrêté du Ministre de l’Industrie, de l’Energie et des Petites et Moyennes Entreprises du 11
Juillet 2007 tel que publié au JORT n° 58 du 20 Juillet 2007, a autorisé les cessions totales des
intérêts détenus par GEOSAT et PIPC dans le Permis de Recherche Borj El Khadra Sud au profit de

——
FL

Loi
VOG. Suite à ces cessions les pourcentages de participation des coitulaires dans le Permis de
Recherche Borj El Khadra Sud, sont répartis comme suit :

-ETAP : Cinquante cinq pour cent (55%);
-VOG : Quarante cinq pourcent (45%);

En considération de ce qui précède et suite à la décision :

- de PIPC de cèder à VOG, qui accepte, la totalité de son taux de participation soit trente
pourcent (30%), dans tous les droits, titres, intérêts, bénéfices, engagements et obligations du
Permis de Recherche Borj El Khadra Sud, tels que résultant du Code des Hydrocarbures, de la
Convention et du Contrat d'Association,

- de GEOSAT de cèder à VOG, qui accepte, la totalité de son taux de participation soit quinze
pourcent (15%), dans tous les droits, titres, intérêts, bénéfices, engagements et obligations du
Permis de Recherche Borj El Khadra Sud, tels que résultant du Code des Hydrocarbures, de la
Convention et du Contrat d'Association,

ETAP, VOG conviennent de conclure le présent Avenant au Contrat d'Association aux termes
duquel, ETAP et VOG seront les deux (2) Parties audit Contrat d'Association.

Il a été convenu et arrêté ce qui suit :
Article 1 :

L’Exposé ci-dessus fait partie intégrante du présent Avenant au Contrat d’Association.Il doit être
interprété et appliqué dans ce sens.

Article 2 :
Le second paragraphe du Préambule du Contrat d'Association est modifié de la manière suivante :
"ETAP et VOG ont fixé leur pourcentage de participation dans le Permis comme suit :
-ETAP : Cinquante cinq pour cent (55%);
-VOG : Quarante cinq pourcent (45%).
Article 3 :

A l'exception des attendus et les pages de signature du Contrat d'Association, chaque fois que le terme
"PIPC et GEOSAT" est utilisé, il est remplacé par « VOG » ; pour tenir compte de cette substitution,
les corrections correspondant à la conjugaison et au grammaire à cette substitution doivent être
effectuées dans le texte du Contrat d’Association et ses Annexes chaque fois qu’elles s’avèrent
nécessaires.

Article 4 :

Le terme «LES SOCIETES » est remplacé par «LA SOCIETE » ; pour tenir compte de cette
substitution, les corrections correspondant à la conjugaison et au grammaire à cette substitution
doivent être effectuées dans le texte du Contrat d’Association et ses Annexes chaque fois qu’elles
s’avèrent nécessaires.

Article 5 :

L'Article 1.3. du Contrat d'Association est modifié de la manière suivante :

"Partie(s) : désigne (nt) ETAP et/ou VOG et leurs cessionnaires éventuels".

Article 6 :

Le second paragraphe de l'Article 3 du Contrat d'Association est modifié de la manière suivante :

get
: d H£.
"les pourcentages de participation des Parties dans l'Association sont :
-ETAP : Cinquante cinq pour cent (55%);
-VOG : Quarante cinq pourcent (45%).
Article 7:
Le premier alinéa de l'Article 4.1.1. du Contrat d'Association est modifié de la manière suivante :

"4.1.1. - Composition : Le Comité d'Opérations se compose par moitié de représentants nommés par
ETAP et par moitié de représentants nommés par VOG."

Article 8:

L’Article 4.3. du Contrat d'Association est modifié de la manière suivante :
chaque fois que le terme "PIPC" est utilisé, il est remplacé par « VOG »
Article 9 :

Le premier paragraphe de l'Article 2 de l’ Annexe C au Contrat d’Association « Accord entre
Actionnaires » est modifié comme suit :

«les taux de participation au capital de la Société sont les suivants :

-ETAP : Cinquante cinq pourcent (55%);
-VOG : Quarante cinq pourcent (45%). »
Article 10 :

La liste des adresses prévues aux fins de notification à l’Article 33 du Contrat d’Association est
modifiée comme suit :

ENTREPRISE TUNISIENNE d'ACTIVITES PETROLIERES

27 bis, Avenue Khéreddine Pacha - 1002 Tunis-Belvédère, TUNISIE.
A l'attention de MonsieurKhaled BECHEIKH, Président Directeur Général

Télex : 13877 ETAP
Fax : 71 784092

Voyageur Oil & Gas Corporation

73 Richmond Street West, Penthouse # 3, Toronto, Ontario, CANADA M5H 1Z4.

A l'attention de Monsieur Darren STEVENSON. Administrateur, Directeur

Fax : 00 1 416 3628121

Adresse en Tunisie : Regus-Carthage Center, Rue du Lac de Constance, 1053 Les Berges Du Lac,
Tunis, TUNISIE

A l’attention de Monsieur Mongi HAFFOUZ, Directeur Général

Fax : 71 965133

Article 11 :

Les dispositions du Contrat d’Association et ses Annexes restent en vigueur sous réserve des seules
modifications qui leur sont apportées par le présent Avenant.

Article 12 :

Le présent Avenant au Contrat d'Association prend effet à la date de sa signature sous reserve de son
approbation par l'Autorité Concédante conformément aux dispositions de l'Article 31 dudit Contrat
d'Association.

a
À
_

A Re

Article 13 :

Le présent Avenant au Contrat d'Association est dispensé des droits de timbre. Il est enregistré au
droit fixe conformément aux dispositions de lArticle 100.a) du Code des Hydrocarbures et de
l’Article 11 de la Convention.

Fait à Tunis, le …Z.4. SEP. 2007

En cinq (5) exemplaires originaux.

Pour Voyageur Oil & Gas Corporation

.

Directeur Général

Pour l'Entreprise Tunisienne
— 7 d'Activités Pétrolières

